Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I, Species III, Species A, Claims 1, 2, 4-10, 15, 16 in the reply filed on 11/18/2019 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 5-7, 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gupta (US 20190380221 A1, hereinafter Gupta)

1.    Gupta teaches a modular cable management system, comprising:
a base (20, fig 4) that includes
an attachment feature (fasteners associated with 21, fig 1, paragraph 0043) that is to attach to a supporting structure (portion of 18, fig 1) to vertically support the base, and
an arm (25, fig 4) that extends from the attachment feature;
a number of clips (26, fig 4), each being directly attachable to the arm (25) such that the clip is rotatable about a longitudinal axis (27) of the arm and is removable from the arm (since fig 4 shows bolts in the zoomed in portion to the right);

a number of cable looms (28), each being directly attachable to and removable from one of the clips (paragraph 0046 recites ‘The clips 28 may be provisioned on both the left and right side of the cable bracket arm 26, or only one side and may be configured as needed during installation’) and configured to hold multiple cables (fig 4).

5.    Gupta teaches the modular cable management system of claim 1,

wherein the base includes a second arm (another instance of 25, fig 4) that extends from the attachment feature, each of the clips also being attachable to the second arm (any of the clips 26 can be attached to any of the arms 27) such that the clip is rotatable (figs 5a, 5b) about a longitudinal axis of the second arm and removable from the second arm (since fig 4 shows connection by bolts).

6.    Gupta teaches the modular cable management system of claim 1,

wherein the clip (26) includes a c-shaped snap-on feature (c-shaped portion of 26 shown in the zoomed in part of fig 4) that is to snap onto and snap off of the arm (paragraph 0052) and a loom retention feature (long portion of 26 that 28 connects to) extending from the c-shaped snap-on feature that is to engage with the cable loom (fig 4).

7.    Gupta teaches the modular cable management system of claim 6,

wherein the cable loom includes snap-in latches (since [0049] recites the term ‘clips’, see [0049]) that are to snap into the loom retention feature of the clip to latch the cable loom to the clip (fig 4).


16.    Gupta teaches the modular cable management system of claim 1,

wherein each of the cable looms is attachable to and removable from one of the clips without tools or threaded fasteners (since [0049] recites the term ‘clips’, see [0049]).
	

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 8363998 B2, hereinafter Newman) in view of Costigan (US 20180080579 A1, hereinafter Costigan)
1.    Newman teaches a modular cable management system, comprising:
a base (30, fig 13) that includes
an attachment feature (snap elements mentioned in col 8 lines 11-20) that is to attach to a supporting structure (30) to vertically support the base, and
an arm (18) that extends from the attachment feature;
a number of clips (140), each being directly attachable to the arm (fig 31) such that the clip is rotatable about a longitudinal axis (fig 28 vs fig 29, also see fig 23) of the arm and is removable from the arm (since fig 24 shows one while fig 31 shows two);



However Newman fails to specifically teach that each cable loom is directly attachable to and removable from one of the clips

Costigan teaches cable looms are directly attachable to and removable from one of the clips (figs 3a-3c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Costigan into the device of Newman. The ordinary artisan would have been motivated to modify Newman in the above manner for the purpose of having customizable numbers of cable looms.

4. Newman and Costigan teach the modular cable management system of claim 1, wherein the arm is capable of having multiple of the clips connected thereto simultaneously (Newman fig 31).


Claims 2, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20190380221 A1, hereinafter Gupta)

2.    Gupta teaches the modular cable management system of claim 1,
wherein the supporting structure is a part of a computing device enclosure (rack 18), 

however Gupta figs 1, 4 fails to specifically teach that the attachment feature of the base (20) includes two hooks that are to engage with two holes (fig 1 shows two holes 21) in the supporting structure

Gupta paragraph 0045 teaches an attachment feature includes two hooks (two pins) that are to engage with two holes (two holes 21) in the supporting structure (since Gupta [0045] teaches a fastener such as bolt, screw, thumb screw, pin)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Gupta [0045] into the device of Gupta fig 1. The ordinary artisan would have been motivated to modify Gupta fig 1 in the above manner for the purpose of having simple construction.


15.    Gupta figs 1, 4 teaches the modular cable management system of claim 1,
However Gupta figs 1, 4 fail to specifically teach that each of the clips is attachable to and removable from the arm without tools or threaded fasteners

Gupta paragraph 0069 teaches clips that are attachable to and removable from the arm without tools or threaded fasteners (paragraph 0069 recites ‘The spring loaded, press button fastener 173 provides for both installation/removal of the bracket 174 and adjustment of the bracket depth without tools’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Gupta [0045] into the device of Gupta fig .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20190380221 A1) in view of Costigan (US 20180080579 A1, hereinafter Costigan)  

8.    Gupta teaches the modular cable management system of claim 1, but fails to teach that the cable loom includes multiple tines that form multiple cable retainers, each of the cable retainers being formed by two of the tines and being configured to hold multiple cables
Costigan (US 20180080579 A1) teaches a cable loom (fig 8b) includes multiple tines that form multiple cable retainers, each of the cable retainers being formed by two of the tines and being configured to hold multiple cables (fig 8b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Constigan into the device of Gupta.  The ordinary artisan would have been motivated to modify Gupta in the above manner for the purposes of holding a higher number of cables in a smaller area or saving material by needing a smaller number of cable looms.


Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20190380221 A1) in view of Costigan (US 20180080579 A1), further in view of Takeuchi (US 20180335595 A1, hereinafter Takeuchi)

9.    Gupta and Costigan teach the modular cable management system of claim 8,

But fail to specifically teach that for a first cable loom of the cable looms, each of the cable retainers thereof includes snap-on retention features on the tines that form the cable retainer to enable the cable retainer to snap-onto and retain cables


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Takeuchi into the device of Gupta and Costigan.  The ordinary artisan would have been motivated to modify Gupta and Costigan in the above manner for the purposes of having a simpler and more secure installation.


10. Gupta, Costigan, and Takeuchi teaches the modular cable management system of claim 9,
wherein, for the first cable loom, each of the cable retainers is to hold the cables in a stacked configuration (Costigan fig 8b).




Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Response to Arguments

Applicant's arguments filed 11/18/2020 have been fully considered but they are made moot by the new rejections as shown above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           

/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841